Citation Nr: 1441003	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-14 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for diabetic neuropathy (previously claimed as peripheral neuropathy), as secondary to the service-connected type II diabetes mellitus.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a RO.  

In his May 2012 VA Form 9 Appeal, the Veteran requested a videoconference hearing with the Board.  This request was withdrawn in April 2014.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are either duplicative of the evidence of record or are not pertinent to the issue presently on  appeal.  



FINDING OF FACT

The Veteran is shown as likely as not to have diabetic neuropathy due to his service-connected type II diabetes mellitus.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by diabetic neuropathy is proximately due to or the result of the service-connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.


Secondary Service Connection

The Veteran seeks service connection for diabetic neuropathy, as secondary to his service-connected type II diabetes mellitus.  As the Board is granting service connection on a secondary basis, there is no need to discuss direct service connection.  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

As noted, the first element of secondary service connection requires evidence of a current disorder.  

During a March 2010 VA examination, the Veteran reported being diagnosed with diabetes mellitus in February 2009 and beginning to feel numbness in his legs and feet in March 2009.  A VA treatment note from Dr. H. dated in April 2009, indicates that the Veteran was diagnosed with diabetic neuropathy.  This diagnosis was confirmed by Dr. R. in a Physician's Statement dated May 2009 and again by Dr. H. during a visit in June 2009.

Subsequently, the Veteran was afforded VA examinations in October 2009, March 2010, and January 2012.  At each examination, a diagnosis of diabetic neuropathy was noted to be unsupported by the clinical findings.  

Nonetheless, the Board finds that the Veteran has a current disability for purposes of his claim, as the evidence of record demonstrates that he had a diagnosis of diabetic neuropathy when he filed his claim in May 2009.  See McClain, 21 Vet. App. at 321-323.

As stated, the second element of secondary service connection requires 
evidence of a service-connected disability.  Here, the Veteran is currently service-connected for type II diabetes mellitus.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As noted, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the claimed disorder.  

With respect to this element, the record reflects that, in May 2009, Dr. R. submitted a Physician's Statement indicating that the Veteran had neurological complications that was directly due to his service-connected type II diabetes mellitus.  Dr. R. identified the neurological complication as diabetic neuropathy.  

The Board notes that, while VA examinations have been provided, VA medical nexus opinions on the issue of secondary service connection have not been provided.  

Nonetheless, on this record, the Board finds the evidence to be in relative equipoise in showing that the Veteran as likely as not suffers from diabetic neuropathy due to the service-connected disease process.

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for diabetic neuropathy (previously claimed as peripheral neuropathy), as secondary to the service-connected type II diabetes mellitus, is granted 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
 Board of Veterans' Appeals

Department of Veterans Affairs


